Citation Nr: 0333039	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision (RD) of the RO, denying 
service connection for PTSD.

The RO issued subsequent decisions in June 2000 and May 2001 
determining that new and material evidence had not been 
submitted to reopen this claim.  See 38 C.F.R. § 3.156(a) 
(2000 & 2001).  However, records show the veteran actually 
had submitted a timely notice of disagreement (NOD) in June 
2000 following the initial denial in May 2000 on the merits.  
And by submitting a timely NOD, he initiated an appeal of 
that decision.  But the RO never provided him a statement of 
the case (SOC) in response until September 2002, after 
reopening his claim in August 2001.  So, in actuality, he 
never needed to submit new and material evidence to reopen 
his claim.  Since, however, the claim has been reopened and 
addressed on the merits in the SOC, and because the Board is 
granting the claim in this decision, the RO's error was 
harmless and there is no risk of prejudicing the veteran by 
going ahead and deciding his appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Note, however, that, although the veteran initially requested 
a personal hearing before a local hearing officer at the RO, 
and later rescheduled his hearing, he ultimately cancelled it 
and withdrew his hearing request altogether in an April 2003 
communication.  He asked the RO to go ahead and forward his 
appeal to the Board.




FINDINGS OF FACT

1.  It is at least as likely as not the veteran engaged in 
combat with the enemy, and his alleged stressors relate to 
his experiences in combat.

2.  There also is medical evidence of record indicating that 
it is at least as likely as not the veteran has PTSD due to 
his combat-related stressors.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this particular appeal, numerous communications from the 
RO notified the veteran of the requirements of the VCAA.  
This included specifically apprising him of the information 
and evidence the RO had or would obtain and the information 
or evidence that he must submit personally.  Quartuccio, 16 
Vet. App. at 186-87.  The RO did this in a letter sent in 
October 2002, which specifically laid out what the 
requirements for a successful claim were, what type of 
evidence was lacking in the veteran's claim, what VA had done 
and would do, and what he must specifically do in order for 
his claim to be substantiated.  Additionally, the record 
shows the veteran was notified of the RO rating decision, and 
received a statement of the case (SOC).  When considered 
collectively, those documents apprised him of the type of 
evidence needed to substantiate his allegations-and prevail, 
and of the governing laws and regulations.  The RO also 
informed him that if he disagreed with the RO's consideration 
of the evidence, or reasons provided, he should write and 
explain why.  Thus, the RO also informed him in this way that 
he was to submit any additional evidence.  Therefore, VA has 
satisfied its VCAA notice obligations.  

In addition to this notice, the VCAA and implementing 
regulations also eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim-but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.  The RO has obtained the 
veteran's service medical records, his service personnel 
records, and additional VA outpatient treatment records 
concerning his claim, as well as scheduling numerous 
VA examinations for him, including clarifying examinations.  
38 C.F.R. § 4.2.  

Although not all of the veteran's alleged stressors have been 
verified, this is not fatal to his claim because, for the 
reasons explained below, the Board finds that he had combat 
service and since has received a diagnosis of PTSD 
attributable to his combat stressors.  So his claim will be 
granted with resolution of all reasonable doubt in his favor.  
38 C.F.R. § 3.102.  This, in turn, means there is no need to 
discuss the implications of a recent precedent decision of 
the United States Court of Appeals for the Federal Circuit 
because the holding in that case is inconsequential in this 
particular appeal.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, (Fed. Cir. 
Sept. 22, 2003).  See, too, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).

II.  PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement, alone, may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Although the veteran's DD Form 214 does not show awards or 
decorations normally deemed indicative of combat, he did 
serve with the 561st combat engineer outfit, from 
approximately 1963 to 1964, while in Thailand.  He also 
served with the 584th combat engineers during his tour in the 
Republic of Vietnam, from approximately April 1965 to March 
1966.  Although the November 2002 VA examiner did not appear 
convinced as to the veteran's recollections or veracity, the 
Board notes that these dates and assignments correspond to 
his personnel records, as well as certain entries in his 
service medical records (SMRs).  So resolving all reasonable 
doubt in his favor, the Board finds that he is a combat 
veteran.  See VAOPGCPREC 12-99 (October 18, 1999).  See, too, 
Gaines v. West, 11 Vet. App. 353 (1998).  This being the 
case, it is presumed he experienced the stressors alleged 
since they relate to his combat experiences and are otherwise 
consistent with the circumstances, conditions, and hardships 
of his service in that capacity.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

As a consequence, the determinative issue becomes whether the 
veteran currently has a diagnosis of PTSD and, if so, whether 
there is probative medical evidence linking the diagnosis to 
at least one of his presumed combat stressors.  The evidence 
also is about equally balanced, for and against his claim, on 
these two additional dispositive considerations.  So all 
reasonable doubt is again resolved in his favor.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

There is a difference of opinion as to whether the veteran 
has PTSD.  The VA examiners in June 1999 and November 2002 
did not diagnose this condition.  They diagnosed other 
psychiatric disorders, instead, which are not at issue in 
this appeal.  At least one of them doubted the veracity of 
the veteran's oral history, but some specific recollections 
in dispute are otherwise verified by his SMRs.  And others 
who have examined him have diagnosed PTSD and, aside from 
that, have causally linked it to his combat stressors.  This 
was indicated in a letter by a VA physician-dated in June 
2001 but not received until August 2001.  That VA physician 
specifically noted the veteran could recount a number of 
experiences in service where his life was in danger, and when 
he witnessed a number of catastrophic events.  He also since 
had experienced anxiety and depression.  So in that VA 
examiner's opinion, the veteran has PTSD as a result of his 
combat stressors.  

Another letter, dated in September 2001, further supports the 
claim.  It is from another of the veteran's treatment 
providers at the PTSD clinic.  This examiner points out the 
veteran was involved in a weekly treatment plan, and he also 
believes the veteran has PTSD related to his service in the 
military.  

A second letter from the June 2001 VA physician above, dated 
in October 2002, reiterates the veteran:  (1) carries a 
current diagnosis of PTSD, and (2) provides a nexus to his 
Vietnam service.

So the medical and other evidence, as a whole, is in relative 
equipoise on the question of whether the veteran has PTSD 
related to his service in the military-and, in particular, 
his combat experiences.  The evidence supporting the claim is 
just as probative as the evidence against the claim.  So he 
is given the benefit of the doubt, and his claim for service 
connection for PTSD must be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.  



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



